81 P.3d 708 (2003)
336 Or. 281
In re Complaint as to the Conduct of Ronald CUE, Accused.
OSB 02-132, 02-133; SC S50607.
Supreme Court of Oregon, En Banc.
Submitted on the Record December 3, 2003.
Decided December 26, 2003.
Jane E. Angus, Assistant Disciplinary Counsel, Lake Oswego, filed the brief for the Oregon State Bar. With her on the brief was Richard D. Adams, Bar Counsel.
On review of the decision of a trial panel of the Disciplinary Board.
No appearance contra.
PER CURIAM.
In this lawyer disciplinary proceeding, the Oregon State Bar (Bar) alleged that the accused violated the following: Code of Professional Responsibility Disciplinary Rule (DR) 1-102(A)(3) (engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation); DR 1-103(C) (failing to cooperate with disciplinary investigation); DR 6-101(A) (providing incompetent representation to client); DR 6-101(B) (neglecting legal matter entrusted to lawyer); DR 7-101(A)(2) (failing to carry out contract entered into with client for professional services); DR 9-101(A) (failing to deposit client funds in trust account); and DR 9-101(C)(3) (failing to maintain complete records of client funds in possession of lawyer and to render appropriate accounts to client regarding funds).
In September 2002, the Bar filed a formal complaint against the accused alleging violations of the disciplinary rules cited above in two unrelated matters. The accused answered the complaint, and a trial panel of the Disciplinary Board held a hearing in April 2003. At the hearing, the accused admitted all material facts that the Bar had alleged. The accused indicated that he believed that he had an undiagnosed mental or emotional problem that caused him to procrastinate, and he requested that the trial panel leave the record open for 30 days to allow him to obtain and submit the results of a medical evaluation. The trial panel agreed to do so. One day before the 30-day period expired, the accused requested a one-week extension of time, which the trial panel granted. The accused failed to submit any medical evaluation and submitted no other document or filing to the trial panel after the request for an extension of time. Thereafter, the trial panel issued an opinion concluding that the accused violated each of the disciplinary rules cited above and that the accused should be disbarred.
On de novo review of the record, we agree.[1]
The accused is disbarred.
NOTES
[1]  A discussion of the accused's acts of misconduct would not benefit the public, the parties, or the bar.